Exhibit 10.8

 

 

 

 

 

 

 

 

Document Number

 

ASSIGNMENT OF AND

AMENDMENT TO

NEGATIVE PLEDGE

AGREEMENT

 

Document Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECORDING AREA

 

 

Name and Return Address:

 

Vincent M. Morrone, Esq.

Michael Best & Friedrich LLP

100 East Wisconsin Avenue

Suite 3300

Milwaukee, Wisconsin 53202

 

 

PINs: See Exhibit A

 

ASSIGNMENT OF AND AMENDMENT TO NEGATIVE PLEDGE AGREEMENT

 

THIS ASSIGNMENT OF AND AMENDMENT TO NEGATIVE PLEDGE AGREEMENT (this
“Assignment”), is made as of June 29 2018, by and among TWIN DISC, INCORPORATED,
a Wisconsin corporation (“Borrower”), BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch (“Assignor”) and BMO HARRIS BANK N.A., a
national banking association (the “Assignee”).

 

RECITALS

 

WHEREAS, pursuant to the Credit Agreement, dated April 22, 2016, by and among
Borrower, Assignor and the lenders party thereto (the “2016 Credit Agreement”),
Borrower executed a Negative Pledge Agreement, dated as of April 22, 2016, in
favor of Assignor, in its capacity as administrative agent for the Lenders, with
respect to the Real Estate legally described in Exhibit A attached hereto, which
was recorded on June 22, 2016, as Document No. 2437708 in the Register of Deeds
Office, Racine County, Wisconsin (the “Negative Pledge”), a copy of which is
attached hereto as Exhibit B;

 

WHEREAS, simultaneously herewith, Assignee will refinance the credit facilities
extended by Assignor to Borrower under the 2016 Credit Agreement, and finance
additional credit facilities, pursuant to that certain Credit Agreement, dated
as of the date hereof, by and between Assignee and Borrower (the “2018 Credit
Agreement”); and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, Assignor now desires to assign the Negative Pledge and Assignor’s
rights and obligations as Administrative Agent and Lender (or as Bank, as
revised herein) under the Negative Pledge to Assignee, and Assignee desires to
accept such assignment.

 

NOW THEREFORE, in consideration of the foregoing recitals which are incorporated
herein and made a part hereof, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT

 

 

1.

      Assignment.

 

(a)     Assignor hereby assigns the Negative Pledge and all of Assignor’s rights
and obligations as Administrative Agent and Lender (or as Bank, as revised
herein) under the Negative Pledge to Assignee, and Assignee hereby accepts said
assignment.

 

(b)     Assignee shall become and be a party to the Negative Pledge and succeed
to all of the rights and be obligated to perform all of the obligations of
Administrative Agent and Lender (or as Bank, as revised herein) under the
Negative Pledge.

 

(c)     In conjunction with the assignment hereunder, Assignor shall transfer
and deliver to Assignee any and all Collateral, and/or evidence thereof, in
Assignor’s possession. Until such time as the Collateral in Assignor’s
possession is transferred to Assignee, Assignor shall hold such Collateral for
the benefit of Assignee.

 

2.       Amendments. The Negative Pledge is hereby amended as follows:

 

(a)     Agent and Secured Parties. The defined terms “Administrative Agent”,
“Lender” and “Lenders” in the Negative Pledge are each hereby deleted in their
entirety and replaced with the defined term “Bank”. The definition of “Bank”
shall mean “BMO Harris Bank N.A., a national banking association.” It is the
intention of the parties hereto that, from and after the date hereof, all
references in the Negative Pledge to the Administrative Agent and/or the Lender
or Lenders shall mean and be a reference to Bank.

 

(b)     Credit Agreement. The definition of “Credit Agreement” in the Negative
Pledge is hereby amended and restated to mean “the Credit Agreement, dated as of
June 29, 2018, by and between Bank and Borrower, as the same may hereafter be
amended, restated, supplemented or otherwise modified.”

 

3.     Priority Maintained. The parties hereto acknowledge and agree that the
Negative Pledge, and the priority thereof, remains in full force and effect.

 

2

--------------------------------------------------------------------------------

 

 

4.     No Novation. It is the intention of the parties to this Assignment that
this Assignment not constitute a novation of the obligations under the Negative
Pledge and that, from and after the date hereof, all references herein to
“hereunder,” “hereof,” or words of like import and all references in the
Negative Pledge, the Credit Agreement or the Loan Documents, or any documents
entered into in connection therewith, or words of like import shall mean and be
a reference to the Negative Pledge, as amended hereby and as the same may
hereafter be amended, supplemented, restated or renewed.

 

5.      Ratification. The Negative Pledge and all representations and warranties
provided therein are hereby ratified, approved and confirmed in all respects.

 

6.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed to be an original for all purposes;
but such counterparts shall be deemed to constitute but one and the same
instrument.

 

7.     Conflict. In the event of conflict between the terms and conditions of
the Negative Pledge and the terms and conditions of this Assignment, the terms
and conditions of this Assignment shall control.

 

8.     Capitalized Terms. Capitalized terms used but not otherwise defined in
this Assignment shall have the meanings given to such terms in the Negative
Pledge.

 

[SIGNATURES ON NEXT PAGE FOLLOWING]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered by their officers thereunto duly authorized as of the
date first above written

 

 

 

BORROWER:

 

TWIN DISC, INCORPORATED

 

 

By: ________________________________

Name: Jeffrey S. Knutson

Title: Vice President – Finance and

Chief Financial Officer

 

STATE OF WISCONSIN )   )SS COUNTY OF RACINE )

   

Personally came before me this _____ day of ________, 2018, the above-named
Jeffrey S. Knutson, as the Vice President – Finance and Chief Financial Officer
of Twin Disc, Incorporated, to me known to be the person who executed the
foregoing Assignment and acknowledged the same in said capacity.

 

 

 

 

    ____________________________________  

 

 

 

 

 

 

Notary Public

 

 

 

Milwaukee County, Wisconsin

 

 

 

My commission _______________________

 

 

 

[SIGNATURE PAGE TO ASSIGNMENT OF AND AMENDMENT TO

NEGATIVE PLEDGE AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

 

ASSIGNOR:

 

BANK OF MONTREAL

 

 

By: ________________________________

Name: _____________________________

Title: ______________________________

 

STATE OF ILLINOIS )   )SS COUNTY OF COOK )

 

Personally came before me this _____ day of ___________, 2018, the above-named
_________as __________ of Bank of Montreal, to me known to be the person who
executed the foregoing Assignment and acknowledged the same in said capacity.

 

 

 

 

    ____________________________________  

 

 

 

 

 

 

Notary Public

 

 

 

Cook County, Illinois

 

 

 

My commission _______________________

 

 

 

[SIGNATURE PAGE TO ASSIGNMENT OF AND AMENDMENT TO

NEGATIVE PLEDGE AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

ASSIGNEE:

 

BMO HARRIS BANK N.A.

 

 

By: ________________________________

Name: Mark Czarnecki

Title: Senior Vice President

 

STATE OF WISCONSIN )   )SS COUNTY OF MILWAUKEE )

 

Personally came before me this _____ day of ___________, 2018, the above-named
Mark Czarnecki, as a Senior Vice President of BMO Harris Bank N.A., to me known
to be the person who executed the foregoing Assignment and acknowledged the same
in said capacity.

 

 

 

 

    ____________________________________  

 

 

 

 

 

 

Notary Public

 

 

 

Milwaukee County, Wisconsin

 

 

 

My commission _______________________

 

 

 

 

This instrument was drafted by and should be returned to:

 

Vincent M. Morrone, Esq,

Michael Best & Friedrich LLP

100 East Wisconsin Avenue, Suite 3300

Milwaukee, Wisconsin 53202

 

[SIGNATURE PAGE TO ASSIGNMENT OF AND AMENDMENT TO

NEGATIVE PLEDGE AGREEMENT]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TO

ASSIGNMENT OF AND AMENDMENT TO

NEGATIVE PLEDGE AGREEMENT

 

Legal Description:

 

PARCEL A:

Lots 1, 2, 5, 6, 9, 10, 16 and 17, of Harmon’s Subdivision of part of Block 76,
Section 16, Township 3 North, Range 23 East, according to the recorded plat of
said subdivision on file in the office of the Register of Deeds, along with that
part of vacated Clark Street. Said land being in the City of Racine, County of
Racine, and State of Wisconsin.

 

Parcel A1:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Beginning
at a point in the South line of said Block 205 feet West of the West line of
Racine Street; running thence West on the South line of said block to the East
line of Clark Street; thence North on the East line of Clark Street 100 feet;
thence East parallel with the South line of said block to a point due North of
the place of beginning; thence South parallel with Clark Street 100 feet to the
place of beginning. Said land being in the City of Racine, County of Racine, and
State of Wisconsin.

 

Parcel A2:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin at a
point 328 feet South of the Northeast corner of said Block; run thence West 115
feet; thence South 62 feet; thence East 115 feet to the East line of said Block;
thence North 62 feet to the place of beginning.

 

AND

 

All that part of Block 76 bounded as follows: Begin at a point 280 feet South of
the Northeast corner of said Block; run thence West 115 feet; thence South 48
feet; thence East 115 feet to the East line of said Block; thence North 48 feet
to the place of beginning. Said land being in the City of Racine, County of
Racine, and State of Wisconsin.

 

Parcel A3:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin at a
point on the East line of said Block 390 feet South of the Northeast corner of
said Block, run thence West 115 feet; thence South 40 feet; thence East 115 feet
to the East line of the said Block; and thence North 40 feet to the place of
beginning. Said land being in the City of Racine, County of Racine, and State of
Wisconsin.

 

Parcel A4:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the East line of Clark Street 155 feet South from the North line of said Block;
run thence East 120 feet; thence South 5 feet; thence East 26.83 feet, more or
less, to a point 114.79 feet West of the West line of Racine Street; thence
South 140 feet more or less to lands now owned by the Twin Disc Clutch Company,
a corporation; thence West along the North line of lands owned by said Twin Disc
Clutch Company, a corporation, 146.83 feet, more or less, to the East line of
Clark Street; and thence North along the East line of Clark Street 145 feet,
more or less, to the place of beginning. Said land being in the City of Racine,
County of Racine, and State of Wisconsin.

 

[EXHIBIT A]

--------------------------------------------------------------------------------

 

 

Parcel A5:

That part of the East 1/2 of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Commencing at the Southeast corner of the East 1/2 of said Block 76;
run thence North 56 1/2 feet more or less to lands and premises now owned by
Twin Disc Clutch Company, a corporation; run thence West 115 more or less to
lands now owned by Twin Disc Clutch Company, a corporation; thence South 56 1/2
feet, more or less, to the South line of said Block 76; and thence East along
the South line of said Block to the place of beginning. Said land being in the
City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A6:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the West line of Racine Street, 240 feet South of the North line of said Block;
run thence West 115 feet; thence South 40 feet; thence East 115 feet to the West
line of Racine Street; thence North to the place of beginning. Said land being
in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A7:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin at a
point on the West line of Racine Street, 120 feet South of the Northeast corner
of said Block 76; run thence West 125 feet, more or less to lands formerly owned
by Tostevin and LeRoy (which distance is in fact 141.29 feet); thence North 40
feet; thence East to the West line of Racine Street; thence South 40 feet to the
beginning. Said land being in the City of Racine, County of Racine, and State of
Wisconsin.

 

Parcel A8:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the West line of Racine Street, 160 feet South of the South line of Thirteenth
Street; run thence West 114.79 feet; thence South 40 feet; thence East to Racine
Street; thence North to the place of beginning. Said land being in the City of
Racine, County of Racine, and State of Wisconsin.

 

Parcel A9:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the South line of said Block at a point which is 115 feet West of the West line
of Racine Street; run thence West along the South line of said Block 90 feet;
thence North 100 feet; thence East 90 feet; and thence South 100 feet to the
place of beginning. Said land being in the City of Racine, County of Racine, and
State of Wisconsin.

 

Parcel A10:

That part of the East 1/2 of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Begin at a point in the East line of Clark Street 100 feet North of the
South line of said Block; run thence North 80 feet; thence East parallel with
the South line of said Block 146.83 feet to a point which is 115 feet West of
the West line of Racine Street; thence South 80 feet; and thence West parallel
with the South line of said Block 146.83 feet to the East line of Clark Street
to the place of beginning. Said land being in the City of Racine, County of
Racine, and State of Wisconsin.

 

[EXHIBIT A]

--------------------------------------------------------------------------------

 

 

Parcel A11:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin in
the North line of said block at at point 130 feet West of the Northeast corner
of said Block; run thence South 80 feet; thence West 11.9 feet more or less to a
point 120 feet East on the East line of Clark Street; thence South 75 feet;
thence West 120 feet to the East line of Clark Street; thence North along the
East line of Clark Street 155 feet to the North line of said Block 76; thence
East along the North line of said Block to the place of beginning. Said land
being in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A12:

That part of the East ½ of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Begin on the South line of Thirteenth Street in said City of Racine at
a point 90 feet West from the Northeast corner of said Block; run thence West on
the North line of said Block, 40 feet, to the Northeast corner of land conveyed
by Boyd R. Adams and wife and Clarence E. Adams and wife to Twin Disc Clutch
Company by deed dated March 1, 1929 and recorded in the Office of the Register
of Deeds for Racine County, Wisconsin, on March 18, 1929, in Volume 254 of Deeds
on page 30, said point being 131.9 feet East of the East line of Clark Street;
run thence South, along the East line of land conveyed by said deed, 80 feet;
run thence East 40 feet; run thence North 80 feet to the place of beginning.
Said land being in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A13:

That part of the East ½ of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Being at a point 44 feet South of the Northeast of said Block; run
thence West 90 feet; thence South 36 feet; thence East 90 feet to the East line
of said Block; thence North 36 feet, to the place of beginning. Said land being
in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A14:

That part of the East ½ of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Begin at the Northeast corner of said Block; run thence West on the
North line of said Block 90 feet; run thence South 44 feet; run thence East 90
feet to the East line of said Block; run thence North 44 feet to the place of
beginning. Said land being in the City of Racine, County of Racine, and State of
Wisconsin.

 

Parcel A15:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the West line of Racine Street at a point 120 feet South from the South line of
Thirteenth Street; run thence West 141.29 feet more or less, to land formerly
owned by Tostevin and Leroy; thence South 40 feet; thence East to the West line
of Racine Street; thence North 40 feet to the place of beginning. Said land
being in the City of Racine, County of Racine, and State of Wisconsin.

 

[EXHIBIT A]

--------------------------------------------------------------------------------

 

 

Parcel A16:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the East line of said Block, being the West line of Racine Street, at a point
200 feet South of the North line of said Block, run thence West 115 feet; thence
South 40 feet; thence East 115 feet to the West line of Racine Street; thence
North to the place of beginning. Said land being in the City of Racine, County
of Racine, and State of Wisconsin.

 

Tax Parcel Number:     276-00-00-08870-001

Property Address:        1328 Racine Street

 

PARCEL B:

That part of the Northwest Quarter of Section 19, Township 3, North, Range 23
East, bounded as follows: Begin at a point on the West line of the Northwest
Quarter of said Section 19 located North 0°06’30” East 30.00 feet from the West
Quarter corner of said Section, said point being the intersection of the West
line of said Quarter Section with the North line of Twenty-first Street; run
thence East 660.00 feet on the North line of Twenty-first Street; thence North
0°06’30” East 1143.15 feet to the Southerly line of the Chicago, Milwaukee and
St. Paul Railroad right of way; thence South 83°34’20” West 664.32 feet on the
Southerly line of said right of way to the West line of said Quarter Section;
thence South 0°06’30” West 1068.78 feet to the point of beginning. Said land
being in the City of Racine, County of Racine, State of Wisconsin.

 

AND

 

That part of the Northwest Quarter of Section 19, Township 3 North, Range 23
East, bounded as follows: Commence at a point on the North line of Twenty-first
Street located 660.00 feet East of the West line of the Northwest Quarter of
said Section 19; run thence North 0°06’30” East 778.00 feet on a line parallel
with the West line of said Quarter Section to the point of beginning of this
description; continue thence North 0°06’30” East 365.15 feet to the Southerly
line of the right of way of the Chicago, Milwaukee and St. Paul Railroad right
of way; thence North 83°34’20” East 307.72 feet to the West line of Oregon
Street as vacated in a vacation plat recorded in Volume S of Plats on page B in
the Racine County Register of Deeds Office; thence South 0°02’ East 399.60 feet
on the West line of said Street as vacated to the North line of Twentieth Street
as vacated in the aforementioned vacation Plat; thence West 306.72 feet on the
North line of Twentieth Street as vacated to the point of beginning. Said land
being in the City of Racine, County of Racine, State of Wisconsin.

 

AND

 

That part of the Northwest Quarter of Section 19, Township 3 North, Range 23
East, bounded as follows: Begin at a point on the North line of Twenty-first
Street located 660.00 feet East of the West line of the Northwest Quarter of
said Section 19; run thence North 0°06’30” East 778.00 feet parallel with the
West line of said Quarter Section to the North line of Twentieth Street as
vacated in a vacation plat recorded in Volume S of Plats on Page B in the Racine
County Register of Deeds Office; thence East 106.72 feet to a point 200.00 feet
West of the West line of Oregon Street as vacated in the aforementioned vacated
plat; thence South 0°02’ East 778.00 feet parallel with the West line of Oregon
Street as vacated to the North line of Twenty-first Street; thence West 108.64
feet to the point beginning. Said land being in the City of Racine, County of
Racine, State of Wisconsin. Also, that part of the Chicago, Milwaukee, St. Paul
& Pacific Railroad right-of-way adjacent to parcels of land recorded in Document
No. 633290. Said right of way being bounded on the West by the East line of Ohio
Street and bounded on the East by the West line of Oregon Street extended
Northerly to the North line of said right-of-way. Said right of way being 932.4
feet, more or less, in length and 119 feet in width. Said land being in the City
of Racine, County of Racine, State of Wisconsin.

 

[EXHIBIT A]

--------------------------------------------------------------------------------

 

 

EXCEPTING THEREFROM lands conveyed for road purposes recorded June 21, 1962, as
Document No. 737741, March 28, 1977, as Document No. 996501 and December 4,
2008, as Document No. 2195156.

 

Tax Parcel Number:     276-00-00-23869-001

Property Address:        4600 Twentyfirst Street

 

PARCEL C:

Part of Block 75, Section 16, Township 3 North, Range 23 East, as returned by
the Appraisers of School and University Lands to the Office of the Secretary of
State of the State of Wisconsin, bounded as follows: Begin at the Northwest
corner of said Block 75; run thence Easterly in the north line of Block 364
feet, more or less to the Westerly line of the right of way of the Chicago,
Milwaukee, St. Paul and Pacific Railroad, thence Southwesterly in the Westerly
line of said Railroad right of way to the South line of said Block 75; thence
Westerly in the South line of said Block 286.25 feet, more or less, to the
Southwest corner of said Block 75; thence Northerly in the West line of said
Block 75 a distance of 483.6 feet, more or less, to the place of beginning.

 

EXCEPTING THEREFROM lands conveyed in Warranty Deed recorded August 6, 1996, as
Document No. 1548655 and Warranty Deed recorded September 27, 1996, as Document
No. 1554360.

 

Tax Parcel Number:     276-00-00-08846-001

Property Address:        1333 Racine Street

 

PARCEL D:

That part of Block 69, Section 16, Township 3 North, Range 23 East, as returned
by the Appraisers of School and University Lands to the office of the Secretary
of State of the State of Wisconsin, bounded as follows: Begin in the South line
of said Block at a point 4.91 chains (324.06 feet) East of the Southwest corner
of that part of said Block which lies East of Washington Avenue; run thence
North 120 feet; thence West 80 feet; thence South 120 feet to the South line of
said Block; thence East 80 feet to the place of beginning; excepting the East 40
feet thereof. Said land being in the City of Racine, County of Racine, State of
Wisconsin.

 

Parcel D1:

That part of the East ¼ of Block 69, Section 16, Township 3 North, Range 23
East, as returned by the Appraisers of School and University lands to the office
of the Secretary of State of the State of Wisconsin, bounded as follows: Begin
on the South line of said Block, 324.06 feet East of the Southwest corner of
that part of said Block East of Washington Avenue; thence North 120 feet; thence
West 40 feet; thence South 120 feet; thence East to the place of beginning. Said
land being in the City of Racine, County of Racine, State of Wisconsin.

 

[EXHIBIT A]

--------------------------------------------------------------------------------

 

 

Parcel D2:

That part of Block 69, Section 16, Township 3 North, Range 23 East, as returned
by the Appraisers of School and University Lands to the Office of the Secretary
of State of the State of Wisconsin, bounded as follows: Begin Four and 91/100
(4.91) chains East of the Southwest corner of that part of said Block which lies
East of the United States Road (now Washington Avenue); run thence North 120
feet; run thence East 144.5 feet, more or less, to the East line of said Block;
run thence South 120 feet to the South line of said Block; run thence West 144.5
feet, more or less, to the place of beginning. Said land being in the City of
Racine, County of Racine, State of Wisconsin.

 

Tax Parcel Number:     276-00-00-8676-000

Property Address:        1212 13th Street

 

PARCEL E:

Lots 6, 7, 8, 13, 14, 15, 16, 21, 22, 23, 24, 29, 30, Blake and Fish’s
Subdivision of part of Blocks 77, 83 and 84, School Section, Racine, according
to the recorded plat thereof, along with vacated Higgins Court, as shown on
Vacation Plat recorded as Document No. 935372. Said land being in the City of
Racine, County of Racine and State of Wisconsin.

 

Parcel E1:

All that certain piece or parcel of land situated in the City of Racine, in said
County of Racine and State of Wisconsin, bounded on the North by Fourteenth
Street and on the East by Clark Street, and being part of Block 77, School
Section, Section 16 and more particularly described as follows: Begin at the
point of intersection of the West line of Clark Street with the North line of
the alley running West from Clark Street to Blake Street which is shown on the
Plat of Blake and Fish’s Subdivision, recorded in Plat Book “D”, page 29, in
Register of Deeds Office for said Racine County, and which point is shown on
said Plat and in prior deeds in the chain-of-title, as being 300 feet North of
the North line of Fifteenth Street, and 290 feet West of the West line of Racine
Street, and from said point of beginning, run thence West along the North line
of said alley, a distance of 71 feet, more or less, to an iron stake; thence,
run North and parallel to said Clark Street, a distance of 85 feet, more or
less, to an iron stake; thence, run East right-angle, a distance of 36 feet,
more or less, to an iron stake; thence, run Northward, a distance of 98-7/10
feet, more or less, to the South line of Fourteenth Street at a point which is
30 ½ feet West of the West line of Clark Street; thence, run East along the
South line of said Fourteenth Street, 30 ½ feet to the said West line of Clark
Street; thence, run South along said West line of Clark Street, a distance of
183 - 6/10 feet to the place of beginning.

 

AND

 

All that certain piece or parcel of land, situated in the City of Racine, in
said County of Racine and State of Wisconsin, bounded on the North by Fourteenth
Street, and being part of Block No. 77, School Section, in Section 16, and more
particularly described as follows: Begin at a point in the South line of
Fourteenth Street, which is 65 feet East of the Chicago & Northwestern Railway
Company’s right-of-way, and which point of beginning is also 345 feet East of
the Northwest corner of said Block No. 77, and from said point of beginning, run
thence Southwesterly and parallel with said Chicago, Northwestern Railway
Company’s right-of-way, a distance of 213 feet to the Northwesterly boundary
line of Blake & Fish’s Subdivision, recorded in Plat Book “D” page 29, in
Register of Deeds office for said Racine County, and which said point is marked
by an iron stake; thence, run Northeasterly along the said Northwesterly
boundary line of Blake & Fish’s Subdivision, to the North line of the alley on
said Plat connecting Blake Street with Clark Street, and which said point is 300
feet North of the North line of Fifteenth Street; thence, run East along said
North line of said alley to an iron stake, which is 71 feet, more or less, West
from the West lien of Clark Street; thence, run North and parallel to said Clark
Street, a distance of 85 feet, more or less, to an iron stake; thence, run East
at right angles, a distance of 36 feet, more or less, to an iron stake; thence,
run Northward, a distance of 98-7/10 feet, more or less, to the said South line
of Fourteenth Street at a point which is 30-1/2 fee West of the West line of
Clark Street; and thence, run West along the said South line of Fourteenth
Street, 62-3/10 feet, more or less, to the place of beginning.

 

[EXHIBIT A]

--------------------------------------------------------------------------------

 

 

AND

 

That part of Block 77 in Section 16 as returned by the Appraisers of School and
University lands to the office of the Secretary of State of the State of
Wisconsin, bounded as follows: Commencing on the North line of said Block, 280
feet East of the Northwest corner of said Block, said point of beginning being
on the East line of the right of way of the Chicago and Northwestern Railway,
running thence East 65 feet, thence Southerly parallel with the East line of the
right-of-way of said railway company to the Northerly line of Blake and Fish’s
Subdivision of a part of said Block 77, thence Southwesterly on the Northerly
line of said Blake and Fish’s Subdivision to the Easterly line of the
right-of-way of said Chicago and Northwestern Railway, and thence Northerly on
the Easterly line of said right of way to the place of beginning.

 

Tax Parcel Number:     276-00-00-8914-000

Property Address:        1311 14th Street

 

[EXHIBIT A]

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TO

ASSIGNMENT OF AND AMENDMENT TO

NEGATIVE PLEDGE AGREEMENT

 

 

[EXHIBIT B]

--------------------------------------------------------------------------------

 

 

PREPARED BY AND WHEN RECORDED  

RETURN TO:

Alexander P. Fraser, Esq.

Michael Best & Friedrich LLP

100 East Wisconsin Avenue, Suite 3300

Milwaukee, WI 53202

 

--------------------------------------------------------------------------------

 

NEGATIVE PLEDGE AGREEMENT

 

THIS NEGATIVE PLEDGE AGREEMENT (this “Agreement”) is made effective as April 22,
2016, by and among TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Company” or the “Borrower”), each lender from time to time party to the Credit
Agreement hereinafter defined (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF MONTREAL, a Canadian chartered bank acting through its
Chicago branch, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement (hereinafter defined) (the “Administrative
Agent”).

 

RECITALS

 

The Administrative Agent, the Lenders and the Company have entered into that
certain Credit Agreement dated as of April 22, 2016 (the “Credit Agreement”),
pursuant to which the Lenders have agreed to extend credit to the Company upon
the terms set forth in the Credit Agreement. The Lenders would not have agreed
to extend such credit but for the Company entering into this Agreement.

 

NOW, THEREFORE, in consideration of the extension of credit to the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company hereby agrees:

 

AGREEMENT

 

1.     Definitions. Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement. In addition, the
following terms used in this Agreement shall have the following meanings:

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by the Company,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof, as legally described on
Exhibit A.

 

2.     Negative Pledge. The Company hereby covenants and agrees that, unless
consented to by the Administrative Agent, from and after the date of this
Agreement and until the termination of this Agreement in accordance with Section
8 below, the Company will (a) not sell, option, exchange or otherwise convey any
legal, equitable or beneficial interest in the Real Estate or any part thereof,
and (b) keep the Real Estate free and clear from any pledge, mortgage, security
interest, hypothecation, lien, charge, encumbrance, conditional sale agreements,
rights or claims of third parties, other burdens and any security interest
therein, other than Permitted Liens and all liens and encumbrances currently
existing on the Real Estate listed in the attached Exhibit B (the “Existing
Liens and Encumbrances”).

 

 

--------------------------------------------------------------------------------

 

 

3.     Certain Representations and Warranties. The Company represents and
warrants to the Administrative Agent that the Company is the legal and
beneficial owner of the Real Estate, free and clear of all liens and
encumbrances, except only for Permitted Liens and Existing Liens and
Encumbrances.

 

4.     Default; Expenses. The failure of the Company to comply with any term of
this Agreement shall constitute an Event of Default under the Credit Agreement.
In addition, the Company shall reimburse the Administrative Agent (and any agent
or representative of the Administrative Agent) for any expenses incurred by the
Administrative Agent (or such agent or representative of the Administrative
Agent) in protecting or enforcing its rights under this Agreement, including,
without limitation, reasonable attorneys’ fees.

 

5.       Recording of Negative Pledge. The Company hereby authorizes the
Administrative Agent, without need of any further document or instrument, to
record this Agreement as an encumbrance against the Real Estate.

 

6.      Agreement to Grant Mortgage. Within thirty (30) days after the beginning
of a Dominion Trigger Period (as defined in the Credit Agreement), the Company
agrees to execute and deliver to the Administrative Agent Mortgages and any
Mortgage Related Documents, in form and substance satisfactory to the
Administrative Agent, in favor of the Administrative Agent to secure performance
and payment of the Indebtedness thereunder. With the exceptions of Permitted
Liens and Existing Liens and Encumbrances, such Mortgages shall grant
first-priority liens to the Administrative Agent on all the Real Estate that the
Company owns at such time.

 

7.     Further Assurances. The Company agrees to execute and deliver, or cause
to be executed and delivered, all such other papers and to take all such other
actions within its power as the Administrative Agent may reasonably request from
time to time in order to carry out the purposes of this Agreement.

 

8.     Term. When all of the Indebtedness is irrevocably and fully paid and
fully discharged and the Lenders shall have no further obligation or commitment
to advance or extend credit to the Company under the Credit Agreement, this
Agreement shall terminate. Notwithstanding the foregoing, this Agreement shall
apply to all extensions, renewals, refinancings or modifications, if any, of the
Loans. The Administrative Agent agrees to record, no later than thirty (30) days
after the termination of this Agreement, a satisfaction of this Agreement (in
form and substance acceptable to Company) with the Racine County Register of
Deeds. If Administrative Agent fails to satisfy the requirement in the
immediately preceding sentence, Administrative Agent shall be liable to the
Company for such amounts available to a landowner under Wisconsin Statutes
§708.15(5)(b).

 

9.     Miscellaneous. This Agreement may only be amended by a writing executed
by both the Company and the Administrative Agent. This Agreement shall inure to
the benefit of the Administrative Agent and be binding upon the Company and its
successors and assigns. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which when taken
together shall be deemed to constitute one and the same agreement. The Recitals
to this Agreement are true, correct and incorporated herein by reference.

 

2

--------------------------------------------------------------------------------

 

 

Dated as of April 22, 2016.

 

 

 

 

 

 

 

 

 

 

TWIN DISC, INCORPORATED

 

 

By:                                                        

Name:  Jeffrey S. Knutson

Title:    Vice President – Finance and

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF WISCONSIN )   )SS COUNTY OF MILWAUKEE )

 

On this 21st day of April, 2016, before me, a Notary Public, personally appeared
Jeffrey S. Knutson, to me personally known, who being by me duly sworn, did say
that he is the Vice President – Finance and Chief Financial Officer of Twin
Disc, Incorporated, a Wisconsin corporation, and that this instrument was signed
and sealed on behalf of such company, and said person acknowledged the execution
of this instrument as the free act and deed of such company.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Name: ______________________

Notary Public,      State of ____________

County of                            [NOTARIAL SEAL]
My Commission

 

       

 

This instrument was drafted by

and should be returned to:

 

Michael Best & Friedrich LLP

100 East Wisconsin Avenue

Suite 3300

Milwaukee, Wisconsin 53202

Attention: Alexander P. Fraser, Esq.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Legal Description

 

PARCEL A:

Lots 1, 2, 5, 6, 9, 10, 16 and 17, of Harmon’s Subdivision of part of Block 76,
Section 16, Township 3 North, Range 23 East, according to the recorded plat of
said subdivision on file in the office of the Register of Deeds, along with that
part of vacated Clark Street. Said land being in the City of Racine, County of
Racine, and State of Wisconsin.

 

Parcel A1:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Beginning
at a point in the South line of said Block 205 feet West of the West line of
Racine Street; running thence West on the South line of said block to the East
line of Clark Street; thence North on the East line of Clark Street 100 feet;
thence East parallel with the South line of said block to a point due North of
the place of beginning; thence South parallel with Clark Street 100 feet to the
place of beginning. Said land being in the City of Racine, County of Racine, and
State of Wisconsin.

 

Parcel A2:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin at a
point 328 feet South of the Northeast corner of said Block; run thence West 115
feet; thence South 62 feet; thence East 115 feet to the East line of said Block;
thence North 62 feet to the place of beginning.

 

AND

 

All that part of Block 76 bounded as follows: Begin at a point 280 feet South of
the Northeast corner of said Block; run thence West 115 feet; thence South 48
feet; thence East 115 feet to the East line of said Block; thence North 48 feet
to the place of beginning. Said land being in the City of Racine, County of
Racine, and State of Wisconsin.

 

Parcel A3:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin at a
point on the East line of said Block 390 feet South of the Northeast corner of
said Block, run thence West 115 feet; thence South 40 feet; thence East 115 feet
to the East line of the said Block; and thence North 40 feet to the place of
beginning. Said land being in the City of Racine, County of Racine, and State of
Wisconsin.

 

Parcel A4:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the East line of Clark Street 155 feet South from the North line of said Block;
run thence East 120 feet; thence South 5 feet; thence East 26.83 feet, more or
less, to a point 114.79 feet West of the West line of Racine Street; thence
South 140 feet more or less to lands now owned by the Twin Disc Clutch Company,
a corporation; thence West along the North line of lands owned by said Twin Disc
Clutch Company, a corporation, 146.83 feet, more or less, to the East line of
Clark Street; and thence North along the East line of Clark Street 145 feet,
more or less, to the place of beginning. Said land being in the City of Racine,
County of Racine, and State of Wisconsin.

 

Exhibit A - 1

--------------------------------------------------------------------------------

 

 

Parcel A5:

That part of the East 1/2 of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Commencing at the Southeast corner of the East 1/2 of said Block 76;
run thence North 56 1/2 feet more or less to lands and premises now owned by
Twin Disc Clutch Company, a corporation; run thence West 115 more or less to
lands now owned by Twin Disc Clutch Company, a corporation; thence South 56 1/2
feet, more or less, to the South line of said Block 76; and thence East along
the South line of said Block to the place of beginning. Said land being in the
City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A6:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the West line of Racine Street, 240 feet South of the North line of said Block;
run thence West 115 feet; thence South 40 feet; thence East 115 feet to the West
line of Racine Street; thence North to the place of beginning. Said land being
in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A7:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin at a
point on the West line of Racine Street, 120 feet South of the Northeast corner
of said Block 76; run thence West 125 feet, more or less to lands formerly owned
by Tostevin and LeRoy (which distance is in fact 141.29 feet); thence North 40
feet; thence East to the West line of Racine Street; thence South 40 feet to the
beginning. Said land being in the City of Racine, County of Racine, and State of
Wisconsin.

 

Parcel A8:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the West line of Racine Street, 160 feet South of the South line of Thirteenth
Street; run thence West 114.79 feet; thence South 40 feet; thence East to Racine
Street; thence North to the place of beginning. Said land being in the City of
Racine, County of Racine, and State of Wisconsin.

 

Parcel A9:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the South line of said Block at a point which is 115 feet West of the West line
of Racine Street; run thence West along the South line of said Block 90 feet;
thence North 100 feet; thence East 90 feet; and thence South 100 feet to the
place of beginning. Said land being in the City of Racine, County of Racine, and
State of Wisconsin.

 

Parcel A10:

That part of the East 1/2 of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Begin at a point in the East line of Clark Street 100 feet North of the
South line of said Block; run thence North 80 feet; thence East parallel with
the South line of said Block 146.83 feet to a point which is 115 feet West of
the West line of Racine Street; thence South 80 feet; and thence West parallel
with the South line of said Block 146.83 feet to the East line of Clark Street
to the place of beginning. Said land being in the City of Racine, County of
Racine, and State of Wisconsin.

 

Exhibit A - 2

--------------------------------------------------------------------------------

 

 

Parcel A11:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin in
the North line of said block at at point 130 feet West of the Northeast corner
of said Block; run thence South 80 feet; thence West 11.9 feet more or less to a
point 120 feet East on the East line of Clark Street; thence South 75 feet;
thence West 120 feet to the East line of Clark Street; thence North along the
East line of Clark Street 155 feet to the North line of said Block 76; thence
East along the North line of said Block to the place of beginning. Said land
being in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A12:

That part of the East ½ of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Begin on the South line of Thirteenth Street in said City of Racine at
a point 90 feet West from the Northeast corner of said Block; run thence West on
the North line of said Block, 40 feet, to the Northeast corner of land conveyed
by Boyd R. Adams and wife and Clarence E. Adams and wife to Twin Disc Clutch
Company by deed dated March 1, 1929 and recorded in the Office of the Register
of Deeds for Racine County, Wisconsin, on March 18, 1929, in Volume 254 of Deeds
on page 30, said point being 131.9 feet East of the East line of Clark Street;
run thence South, along the East line of land conveyed by said deed, 80 feet;
run thence East 40 feet; run thence North 80 feet to the place of beginning.
Said land being in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A13:

That part of the East ½ of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Being at a point 44 feet South of the Northeast of said Block; run
thence West 90 feet; thence South 36 feet; thence East 90 feet to the East line
of said Block; thence North 36 feet, to the place of beginning. Said land being
in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A14:

That part of the East ½ of Block 76, School Section, in Section 16, Town 3
North, Range 23 East, as returned by Appraisers of School and University Lands
to the Office of the Secretary of State of the State of Wisconsin, bounded as
follows: Begin at the Northeast corner of said Block; run thence West on the
North line of said Block 90 feet; run thence South 44 feet; run thence East 90
feet to the East line of said Block; run thence North 44 feet to the place of
beginning. Said land being in the City of Racine, County of Racine, and State of
Wisconsin.

 

Parcel A15:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the West line of Racine Street at a point 120 feet South from the South line of
Thirteenth Street; run thence West 141.29 feet more or less, to land formerly
owned by Tostevin and Leroy; thence South 40 feet; thence East to the West line
of Racine Street; thence North 40 feet to the place of beginning. Said land
being in the City of Racine, County of Racine, and State of Wisconsin.

 

Parcel A16:

That part of Block 76, School Section, in Section 16, Town 3 North, Range 23
East, as returned by Appraisers of School and University Lands to the Office of
the Secretary of State of the State of Wisconsin, bounded as follows: Begin on
the East line of said Block, being the West line of Racine Street, at a point
200 feet South of the North line of said Block, run thence West 115 feet; thence
South 40 feet; thence East 115 feet to the West line of Racine Street; thence
North to the place of beginning. Said land being in the City of Racine, County
of Racine, and State of Wisconsin.

 

Exhibit A - 3

--------------------------------------------------------------------------------

 

 

Tax Parcel Number:     276-00-00-08870-001

Property Address:        1328 Racine Street

 

PARCEL B:

That part of the Northwest Quarter of Section 19, Township 3, North, Range 23
East, bounded as follows: Begin at a point on the West line of the Northwest
Quarter of said Section 19 located North 0°06’30” East 30.00 feet from the West
Quarter corner of said Section, said point being the intersection of the West
line of said Quarter Section with the North line of Twenty-first Street; run
thence East 660.00 feet on the North line of Twenty-first Street; thence North
0°06’30” East 1143.15 feet to the Southerly line of the Chicago, Milwaukee and
St. Paul Railroad right of way; thence South 83°34’20” West 664.32 feet on the
Southerly line of said right of way to the West line of said Quarter Section;
thence South 0°06’30” West 1068.78 feet to the point of beginning. Said land
being in the City of Racine, County of Racine, State of Wisconsin.

 

AND

 

That part of the Northwest Quarter of Section 19, Township 3 North, Range 23
East, bounded as follows: Commence at a point on the North line of Twenty-first
Street located 660.00 feet East of the West line of the Northwest Quarter of
said Section 19; run thence North 0°06’30” East 778.00 feet on a line parallel
with the West line of said Quarter Section to the point of beginning of this
description; continue thence North 0°06’30” East 365.15 feet to the Southerly
line of the right of way of the Chicago, Milwaukee and St. Paul Railroad right
of way; thence North 83°34’20” East 307.72 feet to the West line of Oregon
Street as vacated in a vacation plat recorded in Volume S of Plats on page B in
the Racine County Register of Deeds Office; thence South 0°02’ East 399.60 feet
on the West line of said Street as vacated to the North line of Twentieth Street
as vacated in the aforementioned vacation Plat; thence West 306.72 feet on the
North line of Twentieth Street as vacated to the point of beginning. Said land
being in the City of Racine, County of Racine, State of Wisconsin.

 

AND

 

That part of the Northwest Quarter of Section 19, Township 3 North, Range 23
East, bounded as follows: Begin at a point on the North line of Twenty-first
Street located 660.00 feet East of the West line of the Northwest Quarter of
said Section 19; run thence North 0°06’30” East 778.00 feet parallel with the
West line of said Quarter Section to the North line of Twentieth Street as
vacated in a vacation plat recorded in Volume S of Plats on Page B in the Racine
County Register of Deeds Office; thence East 106.72 feet to a point 200.00 feet
West of the West line of Oregon Street as vacated in the aforementioned vacated
plat; thence South 0°02’ East 778.00 feet parallel with the West line of Oregon
Street as vacated to the North line of Twenty-first Street; thence West 108.64
feet to the point beginning. Said land being in the City of Racine, County of
Racine, State of Wisconsin. Also, that part of the Chicago, Milwaukee, St. Paul
& Pacific Railroad right-of-way adjacent to parcels of land recorded in Document
No. 633290. Said right of way being bounded on the West by the East line of Ohio
Street and bounded on the East by the West line of Oregon Street extended
Northerly to the North line of said right-of-way. Said right of way being 932.4
feet, more or less, in length and 119 feet in width. Said land being in the City
of Racine, County of Racine, State of Wisconsin.

 

EXCEPTING THEREFROM lands conveyed for road purposes recorded June 21, 1962, as
Document No. 737741, March 28, 1977, as Document No. 996501 and December 4,
2008, as Document No. 2195156.

 

Exhibit A - 4

--------------------------------------------------------------------------------

 

 

Tax Parcel Number:     276-00-00-23869-001

Property Address:        4600 Twentyfirst Street

 

PARCEL C:

Part of Block 75, Section 16, Township 3 North, Range 23 East, as returned by
the Appraisers of School and University Lands to the Office of the Secretary of
State of the State of Wisconsin, bounded as follows: Begin at the Northwest
corner of said Block 75; run thence Easterly in the north line of Block 364
feet, more or less to the Westerly line of the right of way of the Chicago,
Milwaukee, St. Paul and Pacific Railroad, thence Southwesterly in the Westerly
line of said Railroad right of way to the South line of said Block 75; thence
Westerly in the South line of said Block 286.25 feet, more or less, to the
Southwest corner of said Block 75; thence Northerly in the West line of said
Block 75 a distance of 483.6 feet, more or less, to the place of beginning.

 

EXCEPTING THEREFROM lands conveyed in Warranty Deed recorded August 6, 1996, as
Document No. 1548655 and Warranty Deed recorded September 27, 1996, as Document
No. 1554360.

 

Tax Parcel Number:     276-00-00-08846-001

Property Address:        1333 Racine Street

 

PARCEL D:

That part of Block 69, Section 16, Township 3 North, Range 23 East, as returned
by the Appraisers of School and University Lands to the office of the Secretary
of State of the State of Wisconsin, bounded as follows: Begin in the South line
of said Block at a point 4.91 chains (324.06 feet) East of the Southwest corner
of that part of said Block which lies East of Washington Avenue; run thence
North 120 feet; thence West 80 feet; thence South 120 feet to the South line of
said Block; thence East 80 feet to the place of beginning; excepting the East 40
feet thereof. Said land being in the City of Racine, County of Racine, State of
Wisconsin.

 

Parcel D1:

That part of the East ¼ of Block 69, Section 16, Township 3 North, Range 23
East, as returned by the Appraisers of School and University lands to the office
of the Secretary of State of the State of Wisconsin, bounded as follows: Begin
on the South line of said Block, 324.06 feet East of the Southwest corner of
that part of said Block East of Washington Avenue; thence North 120 feet; thence
West 40 feet; thence South 120 feet; thence East to the place of beginning. Said
land being in the City of Racine, County of Racine, State of Wisconsin.

 

Parcel D2:

That part of Block 69, Section 16, Township 3 North, Range 23 East, as returned
by the Appraisers of School and University Lands to the Office of the Secretary
of State of the State of Wisconsin, bounded as follows: Begin Four and 91/100
(4.91) chains East of the Southwest corner of that part of said Block which lies
East of the United States Road (now Washington Avenue); run thence North 120
feet; run thence East 144.5 feet, more or less, to the East line of said Block;
run thence South 120 feet to the South line of said Block; run thence West 144.5
feet, more or less, to the place of beginning. Said land being in the City of
Racine, County of Racine, State of Wisconsin.

 

Tax Parcel Number:     276-00-00-8676-000

Property Address:        1212 13th Street

 

Exhibit A - 5

--------------------------------------------------------------------------------

 

 

PARCEL E:

Lots 6, 7, 8, 13, 14, 15, 16, 21, 22, 23, 24, 29, 30, Blake and Fish’s
Subdivision of part of Blocks 77, 83 and 84, School Section, Racine, according
to the recorded plat thereof, along with vacated Higgins Court, as shown on
Vacation Plat recorded as Document No. 935372. Said land being in the City of
Racine, County of Racine and State of Wisconsin.

 

Parcel E1:

All that certain piece or parcel of land situated in the City of Racine, in said
County of Racine and State of Wisconsin, bounded on the North by Fourteenth
Street and on the East by Clark Street, and being part of Block 77, School
Section, Section 16 and more particularly described as follows: Begin at the
point of intersection of the West line of Clark Street with the North line of
the alley running West from Clark Street to Blake Street which is shown on the
Plat of Blake and Fish’s Subdivision, recorded in Plat Book “D”, page 29, in
Register of Deeds Office for said Racine County, and which point is shown on
said Plat and in prior deeds in the chain-of-title, as being 300 feet North of
the North line of Fifteenth Street, and 290 feet West of the West line of Racine
Street, and from said point of beginning, run thence West along the North line
of said alley, a distance of 71 feet, more or less, to an iron stake; thence,
run North and parallel to said Clark Street, a distance of 85 feet, more or
less, to an iron stake; thence, run East right-angle, a distance of 36 feet,
more or less, to an iron stake; thence, run Northward, a distance of 98-7/10
feet, more or less, to the South line of Fourteenth Street at a point which is
30 ½ feet West of the West line of Clark Street; thence, run East along the
South line of said Fourteenth Street, 30 ½ feet to the said West line of Clark
Street; thence, run South along said West line of Clark Street, a distance of
183 - 6/10 feet to the place of beginning.

 

AND

 

All that certain piece or parcel of land, situated in the City of Racine, in
said County of Racine and State of Wisconsin, bounded on the North by Fourteenth
Street, and being part of Block No. 77, School Section, in Section 16, and more
particularly described as follows: Begin at a point in the South line of
Fourteenth Street, which is 65 feet East of the Chicago & Northwestern Railway
Company’s right-of-way, and which point of beginning is also 345 feet East of
the Northwest corner of said Block No. 77, and from said point of beginning, run
thence Southwesterly and parallel with said Chicago, Northwestern Railway
Company’s right-of-way, a distance of 213 feet to the Northwesterly boundary
line of Blake & Fish’s Subdivision, recorded in Plat Book “D” page 29, in
Register of Deeds office for said Racine County, and which said point is marked
by an iron stake; thence, run Northeasterly along the said Northwesterly
boundary line of Blake & Fish’s Subdivision, to the North line of the alley on
said Plat connecting Blake Street with Clark Street, and which said point is 300
feet North of the North line of Fifteenth Street; thence, run East along said
North line of said alley to an iron stake, which is 71 feet, more or less, West
from the West lien of Clark Street; thence, run North and parallel to said Clark
Street, a distance of 85 feet, more or less, to an iron stake; thence, run East
at right angles, a distance of 36 feet, more or less, to an iron stake; thence,
run Northward, a distance of 98-7/10 feet, more or less, to the said South line
of Fourteenth Street at a point which is 30-1/2 fee West of the West line of
Clark Street; and thence, run West along the said South line of Fourteenth
Street, 62-3/10 feet, more or less, to the place of beginning.

 

AND

 

That part of Block 77 in Section 16 as returned by the Appraisers of School and
University lands to the office of the Secretary of State of the State of
Wisconsin, bounded as follows: Commencing on the North line of said Block, 280
feet East of the Northwest corner of said Block, said point of beginning being
on the East line of the right of way of the Chicago and Northwestern Railway,
running thence East 65 feet, thence Southerly parallel with the East line of the
right-of-way of said railway company to the Northerly line of Blake and Fish’s
Subdivision of a part of said Block 77, thence Southwesterly on the Northerly
line of said Blake and Fish’s Subdivision to the Easterly line of the
right-of-way of said Chicago and Northwestern Railway, and thence Northerly on
the Easterly line of said right of way to the place of beginning.

 

Tax Parcel Number:     276-00-00-8914-000

Property Address:        1311 14th Street

 

Exhibit A - 6

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Existing Liens and Encumbrances

 

The Permitted Liens are set forth in a separate Agreement as to Liens and
Encumbrances dated as of April 22, 2016 and executed by the Borrower and
acknowledged and agreed to by the Administrative Agent.

 

 

 

Exhibit A - 7